                     UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION

STEWART CHASE VAUGHN                                       PETITIONER

VS.                                CIVIL ACTION NO. 3:19CV376TSL-JCG

TRISH DOTY                                                RESPONDENT


                                ORDER

      This cause came on this date to be heard upon the report and

recommendation of United States Magistrate John C. Gargiulo, and the

court, no objection having been filed and having fully reviewed the

report and recommendation entered in this cause on October 3, 2019,

and no objection having been filed and being duly advised in the

premises, finds that said report and recommendation should be adopted

as the opinion of this court.

      IT IS, THEREFORE, ORDERED that the report and recommendation of

United States Magistrate Judge John C. Gargiulo entered on October

3, 2019, be, and the same is hereby adopted as the finding of this

court.    Accordingly, the petition for writ of habeas corpus, filed

pursuant to § 2254, is hereby dismissed and petitioner’s motion for

judgment on the pleadings is denied.

      It is further ordered that a certificate of appealability is

denied.   Petitioner has failed to demonstrate that “jurists of reason

would find it debatable whether the petition states a valid claim of

the denial of a constitutional right” or that "jurists of reason would

find it debatable whether [this] court was correct in its procedural
ruling.   Slack v. McDaniel, 529 U.S. 473, 484, 120 S. Ct. 1595, 146

L. Ed. 2d 542 (2000).

     A separate judgment will be entered in accordance with Rule 58

of the Federal Rules of Civil Procedure.

     SO ORDERED this 27th day of January, 2020.




                 /s/ Tom S. Lee___________________________
                   UNITED STATES DISTRICT JUDGE




                                     2
